 

Exhibit 10.9

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of June 26, 2013 (“Agreement”), by and among
MEDWORTH ACQUISITION CORP., a Delaware corporation (“Company”), Charles F.
Fistel (“Fistel”), Stephen B. Cichy (“Cichy”), and Anthony Minnuto (“Minnuto”
and together with Fistel and Cichy, the “Insiders”), John J. Delucca, Jeffrey A.
Rein, Robert G. Savage and Howard I. Schwartz, M.D. (collectively with the
Insiders, the “Initial Stockholders”) and CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, a New York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated June 26,
2013 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (“EBC”) acting as
representative of the several underwriters (collectively, the “Underwriters”),
pursuant to which, among other matters, the Underwriters have agreed to purchase
6,600,000 shares of common stock, par value $0.0001 per share (“Common Stock”),
of the Company, plus an additional 990,000 shares of Common Stock if the
Underwriters exercise their over-allotment option in full, all as more fully
described in the Company’s final Prospectus, dated June 26, 2013 (“Prospectus”)
comprising part of the Company’s Registration Statement on Form S-1 (SEC File
No. 333-188706) under the Securities Act of 1933, as amended (“Registration
Statement”), declared effective on June 26, 2013 (“Effective Date”).

 

WHEREAS, the Initial Stockholders have agreed as a condition of the sale of the
shares of Common Stock pursuant to the Underwriting Agreement to deposit their
shares of Common Stock of the Company, as set forth opposite their respective
names in Exhibit A attached hereto (collectively, the “Escrow Shares”), in
escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.           Appointment of Escrow Agent. The Company and the Initial
Stockholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.           Deposit of Escrow Shares. On or before the Effective Date, each of
the Initial Stockholders shall deliver to the Escrow Agent certificates
representing such Initial Stockholder’s respective Escrow Shares, to be held and
disbursed subject to the terms and conditions of this Agreement. Each Initial
Stockholder acknowledges that the certificate representing such Initial
Stockholder’s Escrow Shares is legended to reflect the deposit of such Escrow
Shares under this Agreement, it being agreed that such legend shall be removed
upon the disbursement of the Escrow Shares as described in Section 3 below.

 

 

 

 

3.           Disbursement of the Escrow Shares.

 

3.1           The Escrow Agent shall hold the Escrow Shares as follows: (i) with
respect to half of the Escrow Shares deposited by each Initial Stockholder,
until six months after the consummation by the Company of an initial business
combination, (as described in the Prospectus) and (ii) with respect to the
remainder of the Escrow Shares, one year after the consummation of a business
combination (collectively, the “Escrow Period”); on which date it shall, upon
written instructions from the Company’s Chief Executive Officer or President,
disburse each of the Initial Stockholder’s Escrow Shares to such Initial
Stockholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated at
any time after the date hereof, then the Escrow Agent shall promptly return the
certificates representing the Escrow Shares to the Initial Stockholders;
provided further, however, that the Escrow Agent shall disburse each Initial
Stockholder’s Escrow Shares (and any applicable share power) to such Initial
Stockholder, if, during the Escrow Period, the Company (or the surviving entity)
subsequently consummates a liquidation, merger, stock exchange or other similar
transaction which results in all of the stockholders of such entity having the
right to exchange their shares of Common Stock for cash, securities or other
property, upon receipt of a notice executed by the Chairman of the Board, Chief
Executive Officer or other authorized officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying that such transaction is then being
consummated. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Shares in accordance with this Section
3.

 

3.2           Notwithstanding Section 3.1, if the Underwriters do not exercise
their over-allotment option to purchase an additional 990,000 shares of Common
Stock of the Company in full within 45 days of the date of the Prospectus (as
described in the Underwriting Agreement), the Insiders agree that the Escrow
Agent shall return to the Company for cancellation, at no cost, the number of
Escrow Shares held by each Insider determined by multiplying (a) the product of
(i) 225,000, multiplied by (ii) a fraction, (x) the numerator of which is the
number of Escrow Shares held by each Insider, and (y) the denominator of which
is the total number of Escrow Shares, by (b) a fraction (“Overallotment
Fraction”), (i) the numerator of which is 990,000 minus the number of shares of
Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 990,000. The Company
shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of shares
of Common Stock, if any, purchased by the Underwriters in connection with their
exercise thereof.

 

4.           Rights of Initial Shareholders in Escrow Shares.

 

4.1           Voting Rights as a Stockholder. Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Initial Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote their Escrow Shares.

 

4.2           Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares held in escrow at the time of the dividend shall be paid to the
Initial Stockholders, but all dividends payable in stock or other non-cash
property (“Non-Cash Dividends”) with respect to the Escrow Shares held in escrow
at the time of the dividend shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Shares” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.

 

2

 

 

4.3           Restrictions on Transfer. During the Escrow Period, while any
Escrow Shares are still held by the Escrow Agent pursuant to the terms of this
Agreement, the only permitted transfers of such Escrow Shares will be (i) to the
Initial Stockholders or to the Company’s officers, directors and employees, (ii)
if the Initial Stockholder is an entity, as a distribution to partners, members,
stockholders or affiliates of the Initial Stockholder upon the liquidation and
dissolution of the Initial Stockholder, (iii) by bona fide gifts to members of
the Initial Stockholder’s immediate family or to a trust, the beneficiary of
which is the Initial Stockholder and/or members of the Initial Stockholder’s
immediate family for estate planning purposes, (iv) by virtue of the laws of
descent and distribution upon death of the Initial Holder, (v) pursuant to a
qualified domestic relations order, (vi) with the Company’s prior written
consent, by certain pledges to secure obligations incurred in connection with
purchases of the Company’s securities; (vii) by private sales at prices no
greater than the price at which the Escrow Shares were originally purchased or
(viii) to the Company for cancellation in connection with the consummation of a
Business Combination, in each case, except for clause (viii), on the condition
that such transfers comply with applicable securities laws, in the opinion of
counsel to the Corporation, and that such transfers may be implemented only upon
the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter (as defined below) signed
by the Initial Stockholder transferring the Escrow Shares.

 

4.4           Insider Letters. Each of the Initial Stockholders has executed a
letter agreement with EBC and the Company, dated as indicated on Exhibit A
hereto, and the form of which is filed as an exhibit to the Registration
Statement (“Insider Letter”), respecting the rights and obligations of such
Initial Stockholder in certain events, including but not limited to the
liquidation of the Company.

 

5.           Concerning the Escrow Agent.

 

5.1           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

3

 

 

5.2           Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3           Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder, as set
forth on Exhibit B attached hereto. The Escrow Agent shall also be entitled to
reimbursement from the Company for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

5.4           Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Stockholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

5.5           Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Shares held hereunder. If no new escrow agent is so
appointed within the sixty (60) day period following the giving of such notice
of resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.

 

5.6           Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7           Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8           Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

4

 

 

6.           Miscellaneous.

 

6.1           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

6.2           Third Party Beneficiaries. Each of the Initial Stockholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of EBC.

 

6.3           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national overnight courier
service, return receipt requested, postage prepaid, and shall be deemed given
when so delivered personally or, if sent by private national overnight courier
service, on the next business day, or, if mailed, two days after the date of
mailing, as follows:

 

If to the Company, to:

 

MedWorth Acquisition Corp.

801 Brickell Avenue, Suite 943

Miami, Florida 33131

Attn: Charles F. Fistel

Fax No.: (305) 395-5219

 

If to an Initial Stockholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Chairman

 

5

 

 

A copy of any notice sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine

Fax No.: (___) ___-____

 

and:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and:

 

Broad and Cassel

2 South Biscayne Blvd., 21st Floor

Miami, Florida 33131

Attn: A. Jeffry Robinson, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7          Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a business combination within the
time period specified in the Prospectus.

 

6.8          Counterparts. This Agreement may be executed in several
counterparts, each one of which shall constitute an original and may be
delivered by facsimile transmission, and together the counterparts shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

6

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

    COMPANY:           MEDWORTH ACQUISITION CORP.         By:    /s/ Charles F.
Fistel     Name: Charles F. Fistel     Title: Chief Executive Officer          
INITIAL STOCKHOLDERS:            /s/ Charles F. Fistel     Charles F. Fistel    
       /s/ Stephen B. Cichy     Stephen B. Cichy            /s/ Anthony Minnuto
    Anthony Minnuto            /s/ John J. Delucca     John J. Delucca          
 /s/ Jeffrey A. Rein     Jeffrey A. Rein            /s/ Robert G. Savage    
Robert G. Savage            /s/ Howard I. Schwartz, M.D.     Howard I. Schwartz,
M.D.           ESCROW AGENT:           CONTINENTAL STOCK TRANSFER     & TRUST
COMPANY         By:  /s/ Monty Harry     Name: Monty Harry     Title:  Vice
President

 

[Signature Page for Stock Escrow Agreement]

 

7

 

 

EXHIBIT A

 

Name and Address of
Initial Stockholder  Number
of  Shares   Stock
Certificate
Number   Date of
Insider Letter              Stephen Cichy
4010 North Howard Avenue
Arlington Heights, IL 60004    467,500               June 26, 2013             
  John J. Delucca
314 Ardmore Road
Ho-Ho-Kus, NJ 07423    34,375        June 26, 2013                Charles Fistel
801 Brickell Avenue
Suite 943
Miami, FL 33131    467,500        June 26, 2013                Anthony Minnuto
999 Brickell Avenue
Suite 800
Miami, FL 33131    825,000        June 26, 2013                Jeffrey A. Rein
1883 E. Sahuaro Blossom Place
Tucson, AZ 85718    55,000        June 26, 2013                Robert G. Savage
315 South Shore Drive
Sarasota, FL 34234    34,375        June 26, 2013                Howard I.
Schwartz, M.D.
6141 Sunset Drive
Suite 301
Miami, FL 33143    13,750        June 26, 2013

 

 

 

 

EXHIBIT B

 

Escrow Agent Fees

 

 

 